Name: Commission Regulation (EC) No 523/94 of 8 March 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 66/ 12 Official Journal of the European Communities 10 . 3 . 94 COMMISSION REGULATION (EC) No 523/94 of 8 March 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (  ), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as amended by Regulation (EC) No 3665/93 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 11 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . 0 OJ No L 253, 11 . 10 . 1993, p. 1 . 0 OJ No L 335, 31 . 12. 1993, p. 1 . No L 66/1310. 3. 94 Official Journal of the European Communities ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07019051 New potatoes 33,76 1345 255,57 65,34 222,27 9488 26,70 64417 73,35 25,62 0701 "0 5y\ r L20 0702 00 9oj Tomatoes 19)96 795 151,10 38'63 131,41 5609 15,78 38086 43'37 15'15 1.30 0703 10 19 Onions (other than seed) 27,01 1076 204,47 52,28 177,83 7591 21,36 51538 58,69 20,50 1.40 0703 20 00 Garlic 152,01 6057 1150,59 294,18 1000,70 42716 120,21 290010 330,25 115,36 1.50 ex 0703 90 00 Leeks 60,85 2424 460,56 117,76 400,56 17098 48,12 116087 132,19 46,17 1.60 ex J70410 10 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90J 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 21,65 862 163,87 41,90 142,52 6083 17,12 41304 47,03 16,43 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 45,09 1796 341,29 87,26 296,83 12670 35,65 86023 97,96 34,22 1,110 0705 11 9o| Cabbage lettuce (head lettuce) 40,96 1632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 25,44 1013 192,57 49,23 167,48 7149 20,12 48538 55,27 19,30 1.140 ex 0706 90 90 Radishes 99,66 3971 754,37 192,88 656,10 28006 78,81 190142 216,53 75,63 1,150 07070011 0707 0019 Cucumbers 87 »71 3494 663,86 169,73 577,38 24646 69,36 167328 190,55 66,56 1 160 0708 10 9ol Peas (Pisum sativum) 235,70 9391 1783,97 456,13 1551,57 66230 186,39 449655 512,06 178,87 1.170 Beans : L170,1 0708 20 10 Beans spp., Phaseolus/Mi22265 gg71 168523 430,88 1465,69 62564 176,07 424767 483,71 168,97 U /Uo zu y\)\ spp.) ' U7 °'2 0708 M Jol Beans ( Phaseolus ssp., vulgaris var. Compressus Savi ) ' 24W 9720 1846'47 472' » 1^3 68551 l91-92 465409 530'00 185-13 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 89,96 3584 680,91 174,10 592,21 25279 71,14 171627 195,44 68,27 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 622,10 24787 4708,60 1203,91 4095,20 174808 491,96 1 186814 1351,52 472,11 1.200.2 ex 0709 20 00  other 176,40 7185 1 343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 1.210 0709 30 00 Aubergines (egg-plants) 131,75 5249 997,19 254,96 867,28 37021 104,18 251345 286,22 99,98 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 46,49 1852 351,87 89,96 306,03 13063 36,76 88691 100,99 35,28 lens var. dulce) 1.230 0709 51 30 Chantarelles 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1280,76 465,59 1.240 0709 60 10 Sweet peppers 149,18 5944 1 129,15 288,70 982,06 41920 117,97 284606 324,10 113,21 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 27,29 1087 206,58 52,81 179,67 7669 21,58 52069 59,29 20,71 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 50,46 2010 381,95 97,66 332,19 14180 39,90 96273 109,63 38,29 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 2.30 ex 0804 30 00 Pineapples, fresh 39,04 1555 295,55 75,56 257,05 10972 30,88 74496 84,83 29,63 240 ex 0804 40 90 | Avocados' fresh 160,01 6375 1211,08 309,65 1053,31 44962 126,53 305257 347,62 121,43 No L 66/14 Official Journal of the European Communities 10. 3. 94 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 169,72 6762 1284,58 328,44 1 117,23 47690 134,21 323781 368,71 128,79 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 ] 0805 12 fJ  Sanguines ^ semi-san- 35g4 142g 27l 3Q 69 36 235^6 10072 28,34 68382 77,87 27,200805 10 31 guines ' &gt; &gt; r » &gt; »- 0805 10 41 J 2.60.2 0805 10 15  Navels, Navelines, Nave 08051025 08051035 lates, Salustianas, Vernas, Valencia lates, Maltese J7-81 2303 437'58 U1 '88 380'57 1 6245 45-71 110293 125.60 43-87 0805 10 45J Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  Others 33'52 1356 252'99 65'04 221 »35 9331 26&gt;05 63583 72^3 24,97 0805 10 49l 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 86,05 3428 651,33 166,53 566,48 24181 68,05 164171 186,95 65,30 2.70.2 ex 0805 20 30  Monreales and Satsumas 40,59 1642 306,32 78,76 268,01 11298 31,54 76985 88,30 30,24 2.70.3 ex 0805 20 50  Mandarins and wilkings 33,98 1355 257,38 65,81 223,93 9544 26,91 64029 73,85 25,88 2.7 °.4 ex QgQ^2Q9o }  Tangerines and others 49,91 1989 377,83 96,60 328,61 14027 39,47 95233 108,45 37,88 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 23,90 952 180,91 46,25 157,34 6 716 18,90 45600 51,92 18,13 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 132,90 5295 1 005,93 257,20 874,89 37345 105,10 253548 288,73 100,86 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 28,65 1141 216,86 55,44 188,61 8051 22,65 54660 62,24 21,74 2.90.2 ex 0805 40 00  pink 50,21 2000 380,04 97,17 330,53 14109 39,70 95791 109,08 38,10 2.100 0806 10 11 0806 10 15 Table grapes 133,84 5332 1013,01 259,01 881,04 37608 105,84 255331 290,76 101,57 0806 10 19] 2.110 0807 10 10 Water-melons 60,75 2 420 459,87 117,58 399,96 17073 48,04 115913 132,00 46,11 2.1 20 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 54,29 2163 410,96 105,07 357,42 15257 42,93 103583 117,95 41,20 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 080710 90  other 129,13 5145 977,43 249,91 850,09 36287 102,12 246363 280,55 98,00 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 65,74 2619 497,57 127,22 432,75 18472 51,98 125415 142,82 49,88 0808 10 59 i 0808 10 81 0808 10 83 0808 10 89J 2.140 Pears 2.140.1 0808 20 31 0808 20 35 ^7  Nashi 229,68 9151 1738,41 444,48 1 511,94 64539 181,63 438171 498,98 174,30 0808 20 39j 2.140.2 0808 20 31 0808 20 35 Other 56,57 2254 428,19 109,48 372,41 15896 44,73 107927 122,90 42,93 0808 20 39 No L 66/1510. 3 . 94 Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 Apricots 154,35 6189 1165,71 300,24 1018,91 43202 120,39 291030 336,44 115,54 2.160 0809 20 20 0809 20 60 Cherries 105,23 4 219 794)77 204,70 694,68 29455 82&gt;08 198422 229,38 78&gt;77 0809 20 80 2.170 ex 0809 30 90 Peaches 109,93 4380 832,08 212,74 723,68 30891 86,93 209727 238,83 83,42 2.180 ex 0809 30 10 Nectarines 134,73 5368 1019,76 260,73 886,91 37859 106,54 257033 292,70 102,24 2,190 0809 40 19} Plums 129,57 5162 980,70 250,75 852,94 36409 102,46 247189 281,49 98,33 2.200 0810 10 90l Strawberries 212,51 8467 1 608 ,5 ° 411,27 1398,96 59716 168,06 405428 461,69 161,27 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 93,82 3762 708,59 182,50 619,35 26261 73,18 176905 204,50 70,23 Planch.^ 2.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 0810 90 80 Khakis (including Sharon 110,00 4382 832,00 213,00 724,00 30909 87,00 209770 239,00 83,4 fruit) 2.250 ex 0810 90 30 Lychees 179,77 7162 1 360,66 347,89 1183,40 50514 142,16 342957 390,55 136,42